 



Exhibit 10.9
LAUREL SAVINGS BANK
AMENDED AND RESTATED TRUSTEE DEFERRED COMPENSATION AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (the “Agreement’) is made effective as
of the 20th day of July 2006 (the “Effective Date”), by and between LAUREL
SAVINGS BANK, a state-chartered savings bank located in Allison Park,
Pennsylvania (the “Bank”), and ___(the “Trustee”), intending to be legally bound
hereby.
INTRODUCTION
     The Bank and the Trustee previously entered into a certain Trustee Deferred
Compensation Agreement effective as of January 1, 2004 (the “Prior Agreement”).
This Agreement amends and restates the Prior Agreement in its entirety as
hereinafter set forth in order to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), including the
guidance issued to date by the Internal Revenue Service (the “IRS”) and the
proposed regulations issued by the IRS in the fall of 2005, with none of the
benefits payable under this Agreement to be deemed grandfathered for purposes of
Section 409A of the Code.
     To encourage the Trustee to remain a member of the Bank’s Board of
Trustees, the Bank is willing to provide deferred compensation benefits to the
Trustee. The Bank will pay the benefits from its general assets according to the
terms of this Agreement.
AGREEMENT
     The Trustee and the Bank agree as follows:
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:
     1.1 “Business Day” means Monday through Friday of each week, except a legal
holiday recognized as such by the U.S. Government or any day on which banking
institutions in the Commonwealth of Pennsylvania are authorized or obligated to
close.
     1.2 “Change in Control” means any of the following: a change in the
ownership of the Bank or the Corporation, a change in the effective control of
the Bank or the Corporation or a change in the ownership of a substantial
portion of the assets of the Bank or the Corporation as provided under
Section 409A of the Code and the regulations thereunder.
     1.3 “Corporation” means Laurel Capital Group, Inc.

 



--------------------------------------------------------------------------------



 



     1.4 “Disability” means the Trustee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Bank
     1.5 “Early Termination” means the Termination of Service before Normal
Benefit Age for reasons other than death, Disability, Termination for Cause or
following a Change in Control.
     1.6 “Early Termination Date” means the month, day and year in which Early
Termination occurs.
     1.7 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.8 “Normal Benefit Age” means the Trustee’s attainment of age 72.
     1.9 “Plan Year” means each twelve-month period commencing with the
Effective Date of this Agreement.
     1.10 “Separation from Service” shall mean separation from service within
the meaning of Section 409A of the Code and the regulations thereunder.
     1.11 “Termination for Cause” has the meaning set forth in Section 5.1.
     1.12 “Termination of Service” means a Separation from Service from the Bank
for any reason whatsoever other than by reason of a leave of absence which is
approved by the Bank. For purposes of this Agreement, if there is a dispute over
the service status of the Trustee or the date of the Trustee’s Termination of
Service, the Bank shall have the sole and absolute right to decide the dispute.
     1.13 “Years of Service” means the total number of continuous years,
including partial years, of service as a Trustee of the Bank, and inclusive of
any approved leaves of absences.
     1.14 “Years of Service Requirement” means that the Trustee shall have 25 or
more Years of Service at the date of the Trustee’s death, Disability, Early
Termination Date or Normal Benefit Age or as of the date of a Change in Control.

2



--------------------------------------------------------------------------------



 



Article 2
Benefits
     2.1 Annual Normal Benefit. If the Trustee remains in continuous service as
a member of the Board of Trustees of the Bank from the Effective Date of this
Agreement until Normal Benefit Age and has met the Years of Service Requirement,
the Bank shall pay to the Trustee the benefit described in this Section 2.1 in
lieu of any other benefit under this Agreement.
     2.1.1 Amount of Benefit. The annual normal benefit under this Section 2.1
is $___ (___dollars). [$22,478 for Hamilton, $34,605 for Ganassi]
     2.1.2 Payment of Benefit. The Bank shall pay the annual normal benefit
specified herein to the Trustee each year for a period of five years. The annual
benefit shall be paid in equal monthly installments commencing the first day of
the month immediately following the Trustee’s Normal Benefit Age and continuing
for 59 months thereafter, resulting in a total of 60 payments.
     2.2 Early Termination Benefit. Upon Early Termination, if the Trustee shall
have met the Years of Service Requirement at such time, the Bank shall pay to
the Trustee the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.
     2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is the
Early Termination Annual Benefit set forth in Schedule A for the Plan Year ended
immediately prior to the Early Termination Date (except if termination occurs
during the first Plan Year, the benefit is the amount set forth for Plan Year 1
in Schedule A hereto).
     2.2.2 Payment of Benefit. The Bank shall pay the annual Early Termination
benefit to the Trustee each year for a period of five years. The annual benefit
shall be paid in equal monthly installments commencing with the first day of the
month immediately following the Trustee’s Normal Benefit Age and continuing for
59 months thereafter, resulting in a total of 60 payments.
     2.3 Disability Benefit. If the Trustee terminates service due to Disability
prior to Normal Benefit Age and shall have met the Years of Service Requirement
as of the date of such termination, the Bank shall pay to the Trustee the
benefit described in this Section 2.3 in lieu of any other benefit under this
Agreement.
     2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
annual Disability benefit amount set forth in Schedule A for the Plan Year ended
immediately prior to the date in which Termination of Service occurs (except if
termination occurs during the first Plan Year, the benefit is the amount set
forth for Plan Year 1 in Schedule A hereto).
     2.3.2 Payment of Benefit. The Bank shall pay the annual Disability benefit
to the Trustee each year for a period of five years. The annual benefit shall be
paid in equal

3



--------------------------------------------------------------------------------



 



monthly installments commencing on the first Business Day of the month following
the lapse of six months after the date of the Trustee’s Termination of Service
due to Disability and continuing for 59 months thereafter, resulting in a total
of 60 payments.
     2.4 Change in Control Annual Benefit. If the Trustee is in the active
service of the Bank at the time of a Change in Control, has met the Years of
Service Requirement as of the date of such Change in Control and does not resign
his service with the Bank prior to the consummation of the transaction which
constitutes the Change in Control, the Bank shall pay to the Trustee the benefit
described in this Section 2.4 in lieu of any other benefit under this Agreement.
     2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 shall be
an amount equal to 75% of the total amount of the monthly Board retainer and
monthly Board meeting attendance fees (excluding therefrom any fees paid with
respect to special Board meetings or meetings of committees of the Board) earned
by the Trustee during the twelve full calendar months ending immediately prior
to the month in which the Change in Control occurs.
     2.4.2 Payment of Benefit. The Bank shall pay the Change in Control annual
benefit to the Trustee each year for a period of five years. The annual benefit
shall be paid in equal monthly installments commencing with the first day of the
month immediately following Normal Benefit Age and continuing for 59 months
thereafter, resulting in a total of 60 payments; provided, however, that if this
Agreement is terminated within 30 days prior to a Change in Control pursuant to
the second sentence of Article 7 hereof, then the Bank shall pay to the Trustee
the benefits for the foregoing 60 months in 12 equal monthly installments. The
12 monthly installments shall be paid as of the first Business Day of each
month, commencing as of the first Business Day of the month immediately
following the date the Change in Control is completed.
     2.5 Limitations. All benefits payable under this Article 2 shall be subject
to the limitations contained in Article 5 of this Agreement.
Article 3
Death Benefits
     3.1 Death During Active Service. If the Trustee dies while in the active
service of the Bank and at the date of the Trustee’s death has met the Years of
Service Requirement, the Bank shall pay to the Trustee’s beneficiary the benefit
described in this Section 3.1. This benefit shall be paid in lieu of the
benefits provided under Article 2.
     3.1.1 Amount of Benefit. The benefit paid annually under this Section 3.1
is set forth on Schedule A.

4



--------------------------------------------------------------------------------



 



     3.1.2 Payment of Benefit. The Bank shall pay the annual death benefit to
the beneficiary each year for a period of five years. The annual benefit shall
be paid in equal monthly installments commencing within 90 days after the
receipt by the Bank of the Trustee’s death certificate and continuing for
59 months thereafter resulting in a total of 60 payments.
     3.2 Death During Period in Which Benefits Being Paid. If the Trustee dies
after the Bank has commenced paying any of the benefits provided under Article 2
of this Agreement but before all such payments have been made, the Bank shall
pay the remaining benefits to the Trustee’s beneficiary at the same time and in
the same amounts they would have been paid to the Trustee had the Trustee
survived.
     3.3 Death Following Termination of Service But Before Benefits Commence. If
the Trustee is entitled to benefits under this Agreement, but dies prior to
receiving any of such benefits, the Bank shall pay to the Trustee’s beneficiary
a benefit based upon the accrual balance as of the date of the Trustee’s
Termination of Service with interest credited to the balance annually at the
10-year U.S. Treasury rate on each December 31st plus two percent (2%). The
adjusted accrual balance shall be paid out over a five year period in equal
monthly installments commencing within 90 days after the receipt by the Bank of
the Trustee’s death certificate and continuing for 59 months thereafter,
resulting in a total of 60 payments.
     3.4 Limitations. All benefits payable under this Article 3 shall be subject
to the limitations contained in Article 5 of this Agreement.
Article 4
Beneficiaries
     4.1 Beneficiary Designations. The Trustee shall designate a beneficiary by
filing a written designation with the Bank. The Trustee may revoke or modify the
designation at any time by filing a new designation. However, designations and
revocations or modifications of designations shall only be effective if they are
filed with the Bank as a written document, signed by the Trustee and accepted by
the Bank during the Trustee’s lifetime. The Trustee’s beneficiary designation
shall be deemed automatically revoked if the beneficiary predeceases the
Trustee, or if the Trustee names a spouse as beneficiary and the marriage is
subsequently dissolved. If the Trustee dies without a valid beneficiary
designation, all payments shall be made to the Trustee’s estate. Upon
commencement of any payments due hereunder to the Trustee’s beneficiary in
accordance with the terms of this Agreement, the beneficiary shall designate his
or her beneficiary by filing a written designation with the Bank. In the event
the Trustee’s beneficiary dies after commencement of benefits due hereunder to
the beneficiary but prior to receiving all the payments due thereto under the
terms hereof without a valid beneficiary designation, all payments shall be made
to the beneficiary’s estate,
     4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or

5



--------------------------------------------------------------------------------



 



custody of such minor, incapacitated person or incapable person. The Bank may
require proof of incapacity, minority or guardianship as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Bank from all liability with respect to such benefit.
Article 5
General Limitations
     All benefits payable under this Agreement shall be subject to the following
limitations:
     5.1 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Bank shall not pay any benefit under this Agreement, if the
Bank terminates the Trustee’s service for:
     5.1.1 Gross negligence or gross neglect of duties;
     5.1.2 Commission of a felony or of a gross misdemeanor involving moral
turpitude;
     5.1.3 Breach by the Trustee of a fiduciary duty to the Bank involving
personal profit; or
     5.1.4 Fraud, disloyalty, dishonesty or willful violation of any law, rule
or regulation (other than traffic violations or similar offences) or final cease
and desist order or material breach of any material provision of this Agreement
or significant Bank policy committed in connection with the Trustee’s service
and resulting in an adverse effect on the Bank.
     For purposes of Section 5.1, no act or failure to act on the Trustee’s part
shall be considered “willful” unless done, or omitted to be done, by the Trustee
not in good faith and without reasonable belief that the Trustee’s action or
omission was in the best interest of the Bank.
     5.2 Removal. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement if the Trustee
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.
     5.3 Competition. The Trustee shall forfeit his right to any further
benefits hereunder if the Trustee, without the prior written consent of the
Bank, violates any of the following described restrictive covenants.
     5.3.1 Non-compete Provision. The Trustee shall not, for the term of this
Agreement and until all benefits have been distributed, directly or indirectly,
either as an individual or as a proprietor, stockholder, partner, officer,
trustee, director, employee, agent, consultant

6



--------------------------------------------------------------------------------



 



or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of five percent (5%) or less in the
stock of a publicly traded company):

  (i)   become employed by, participate in, or be connected in any manner with
the ownership, management, operation or control of any bank, savings and loan or
any financial institution if the Trustee’s responsibilities will include
providing banking or other financial services within the twenty-five (25) mile
radius of the main office maintained by the Bank as of the date of the
termination of the Trustee’s service;     (ii)   participate in any way in
hiring or otherwise engaging, or assisting any other person or entity in hiring
or otherwise engaging, on a temporary, part-time or permanent basis, any
individual who was employed by the Bank or any of its subsidiaries immediately
prior to the termination of the Trustee’s service;     (iii)   sell, offer to
sell, provide banking or other financial services, assist any other person in
selling or providing banking or other financial services, or solicit or
otherwise compete for, either directly or indirectly, any orders, contracts, or
accounts for services of a kind or nature like or substantially similar to the
services performed or products sold by the Bank or any of its subsidiaries (the
preceding hereinafter referred to as “Services”), to or from any person or
entity from whom the Bank or any of its subsidiaries provided banking or other
financial services, sold, offered to sell or solicited orders, contracts or
accounts for Services during the three (3) year period immediately prior to the
termination of the Trustee’s service; or     (iv)   divulge, disclose, or
communicate to others in any manner whatsoever, any non-public confidential
information of the Corporation or the Bank or any of its subsidiaries including,
but not limited to, the names and addresses of customers or prospective
customers of the Bank or any of its subsidiaries, as they may have existed from
time to time, work performed or services rendered for any customer, any method
and/or procedures relating to projects or other work developed for the Bank or
any of its subsidiaries, earnings or other information concerning the
Corporation or the Bank or any of its subsidiaries. The restrictions contained
in this subparagraph (iv) apply to all nonpublic confidential information
regarding the Corporation or the Bank or any of its subsidiaries regardless of
the source who provided or compiled such information. Notwithstanding anything
to the contrary, the restriction set forth in this paragraph shall not apply to
any information that becomes known to the general public from sources other than
the Trustee.

     5.3.2 Judicial Remedies. In the event of a breach or threatened breach by
the Trustee of any provision of these restrictions, the Trustee recognizes the
substantial and

7



--------------------------------------------------------------------------------



 



immediate harm that a breach or threatened breach will impose upon the Bank or
any of its subsidiaries, and further recognizes that in such event monetary
damages may be inadequate to fully protect the Bank or any of its subsidiaries.
Accordingly, in the event of a breach or threatened breach of this Agreement,
the Trustee consents to the Bank’s or any of its subsidiaries’ entitlement to
such ex parte, preliminary, interlocutory, temporary or permanent injunctive, or
any other equitable relief, protecting and fully enforcing the Bank’s or any of
its subsidiaries’ rights hereunder and preventing the Trustee from further
breaching any of his obligations set forth herein. The Trustee expressly waives
any requirement, based on any statute, rule of procedure, or other source, that
the Bank or any of its subsidiaries post a bond as a condition of obtaining any
of the above-described remedies. Nothing herein shall be construed as
prohibiting the Bank or any of its subsidiaries from pursuing any other remedies
available to the Bank or any of its subsidiaries at law or in equity for such
breach or threatened breach, including the recovery of damages from the Trustee.
The Trustee expressly acknowledges and agrees that: (i) the restrictions set
forth in Section 5.3.1 are reasonable in terms of scope, duration, geographic
area and otherwise, (ii) the protections afforded the Bank or any of its
subsidiaries in Section 5.3.1 are necessary to protect its legitimate business
interest, (iii) the restrictions set forth in Section 5.3.1 will not be
materially adverse to the Trustee’s service with the Bank, and (iv) his
agreement to observe such restrictions forms a material part of the
consideration for this Agreement.
     5.3.3 Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, scope, breadth and duration.
     5.3.4 Applicability in Change of Control. The non-compete provision
detailed in Section 5.3.1 shall not be applicable following a Change in Control.
     5.4 Suicide or Misstatement. No benefits shall be payable if the Trustee
commits suicide within two years after the date of this Agreement, or if the
insurance company denies coverage for material misstatements of fact made by the
Trustee on any application for life insurance purchased by the Bank or for any
other reason. The Bank shall have no liability to the Trustee for any denial of
coverage by the insurance company.
     5.5. Severability. A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.
Article 6
Claims and Review Procedures
     6.1 Claims Procedure. A Trustee or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

8



--------------------------------------------------------------------------------



 



     6.1.1 Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.
     6.1.2 Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.
     6.1.3 Notice of Decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:
     6.1.3.1 The specific reasons for the denial;
     6.1.3.2 A reference to the specific provisions of the Agreement on which
the denial is based;
     6.1.3.3 A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed;
     6.1.3.4 An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures; and
     6.1.3.5 A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
     6.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:
     6.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.
     6.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
     6.2.3 Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without

9



--------------------------------------------------------------------------------



 



regard to whether such information was submitted or considered in the initial
benefit determination.
     6.2.4 Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.
     6.2.5 Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. If the decision is a denial, then
the notification shall also set forth:
     6.2.5.1 The specific reasons for the denial;
     6.2.5.2 A reference to the specific provisions of the Agreement on which
the denial is based;
     6.2.5.3 A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits; and
     6.2.5.4 A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
Article 7
Amendments and Termination
     This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Trustee, except as provided by the provisions of
Article 5 and except as set forth below. This Agreement may be terminated within
the 30 days preceding a Change in Control if (1) all substantially similar
arrangements sponsored by the Bank and the Corporation are terminated, and
(2) the Trustee and all participants under the substantially similar
arrangements receive all of their benefits under the terminated arrangements
within 12 months of the date of termination of the arrangements. In addition,
notwithstanding anything in this Agreement to the contrary, the Bank may amend
in good faith any terms of this Agreement, including retroactively, in order to
comply with Section 409A of the Code. In no event shall the Corporation or the
Bank be liable for any taxes or interest penalties incurred by the Trustee under
Section 409A of the Code.

10



--------------------------------------------------------------------------------



 



Article 8
Miscellaneous
     8.1 Binding Effect. This Agreement shall bind the Trustee and the Bank, and
their successors, beneficiaries, survivors, executors, successors,
administrators and transferees.
     8.2 No Guarantee of Service. This Agreement is not a service policy or
contract. It does not give the Trustee the right to remain a trustee of the
Bank, nor does it interfere with the Bank’s right, to the extent of its ability
under applicable law and regulation and its articles of incorporation and
bylaws, to discharge the Trustee. It also neither requires the Trustee to remain
a trustee of the Bank nor interferes with the Trustee’s right to terminate his
service at any time.
     8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
     8.4 Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.
     8.5 Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.
     8.6 Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank under
this Agreement. Upon the occurrence of such event, the term “Bank” as used in
this Agreement shall be deemed to refer to the successor or survivor company.
     8.7 Unfunded Arrangement. The Trustee and the beneficiary thereof are
general unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Trustee’s life is a general asset
of the Bank to which the Trustee and beneficiary have no preferred or secured
claim.
     8.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Trustee as to the subject matter hereof. No rights are
granted to the Trustee by virtue of this Agreement other than those specifically
set forth herein.

11



--------------------------------------------------------------------------------



 



     8.9 Administrator. The Bank shall be the administrator of this Agreement.
The Bank may delegate to others certain aspects of the management and
operational responsibilities, including the service of advisors and the
delegation of ministerial duties to qualified individuals.
     8.10 Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:
     8.10.1 Interpreting the provisions of the Agreement;
     8.10.2 Establishing and revising the method of accounting for the
Agreement;
     8.10.3 Maintaining a record of benefit payments; and
     8.10.4 Establishing rules and prescribing any forms necessary or desirable
to administer the Agreement
     8.10.5 Delegate any of the foregoing powers to any person or persons or
committee or committees.
     8.11 Right of Offset. The Bank shall have the right to offset the benefits
against any unpaid obligation the Trustee may have with the Bank.
     8.12 Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement by one party to another shall be in
writing, shall be signed by the party giving or making the same, and may be
given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Bank. The date of such mailing shall be deemed the date of such mailed notice,
consent or demand.
     IN WITNESS WHEREOF, the Trustee and the Bank have signed this Agreement.

                  TRUSTEE:       LAUREL SAVINGS BANK:
 
               
 
      By:        
 
      Title:  
 
   
 
               

     By execution hereof, Laurel Capital Group, Inc. consents to and agrees to
be bound by the terms and conditions of this Agreement.

                  ATTEST:       LAUREL CAPITAL GROUP, INC.:
 
               
 
      By:        
 
 
 
   
 
Title:  
 
   
 
               

12



--------------------------------------------------------------------------------



 



SCHEDULE A
LAUREL SAVINGS BANK
TRUSTEE DEFERRED COMPENSATION AGREEMENT
                     -

                                                              Early            
                      Termination                                   Annual    
Annual     Annual               Accrual     Benefit at     Disability     Death
  Date   Age     Balance     Termination(1)     Benefit (1)     Benefit (1)  
 
                                       

 

(1)   Payments are made in 60 equal monthly installments commencing within
90 days of the date of Termination of Service   (2)   This is the date when the
Trustee reaches his Normal Benefit Age.

13



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION
LAUREL SAVINGS BANK
TRUSTEE RETIREMENT AGREEMENT
 
I designate the following as beneficiary of any death benefits under the Trustee
Retirement Agreement:

     
Primary:
   
 
   
 
     

     
Contingent:
   
 
   
 
     

Note:   To name a trust as beneficiary, please provide the name of the
Trustee(s) and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary, in the event of the dissolution of our marriage.

         
Signature
       
 
Date
 
 
   
 
 
 
   

Accepted by the Bank this ______ day of                     , 200_.

         
By
       
 
Title
 
 
   
 
 
 
   

14